Exhibit 10.1
SECOND AMENDMENT
TO
SECURITIES PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”)
is made and entered into this 30th day of June, 2009, by and between Magellan
Petroleum Corporation, a Delaware corporation (the “Company”), and Young Energy
Prize S.A., a Luxembourg corporation (the “Investor”).
Recitals:
     A. The Company and the Investor are parties to that certain Securities
Purchase Agreement dated as of February 9, 2009 (the “Original Securities
Purchase Agreement”).
     B. The Original Securities Purchase Agreement was amended by a First
Amendment to Securities Purchase Agreement, dated as of April 9, 2009 (the
“First Amendment”).
     C. The Original Securities Purchase Agreement as amended by the First
Amendment is sometimes hereinafter referred to as the “Purchase Agreement.”
     D. Section 6.1(a) of the Purchase Agreement currently provides that the
Purchase Agreement may be terminated by either party if the Closing has not
occurred by 6:30 p.m., Eastern Time, on June 30, 2009 (the “Termination Date”),
except that the right to terminate the Purchase Agreement pursuant to
Section 6.1(a) shall not be available to any party whose failure to perform any
of its obligations under this Agreement is the primary cause of the failure of
the Closing to have occurred by such date and time.
     E. Section 7.5 of the Purchase Agreement provides that no provision of the
Purchase Agreement may be amended except in a written instrument signed by the
Company and the Investor.
     F. The Company and the Investor desire to amend the Purchase Agreement as
set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants, agreements and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Company and the Investor hereby agree as follows:
1. Company Performance. The Investor hereby acknowledges and agrees that the
Company has fully performed all obligations required to be performed by it prior
to the Closing.
2. Request for Extension of Termination Date. At the request of the Investor,
the Company and the Investor have agreed to extend the Termination Date to
July 15, 2009.

 



--------------------------------------------------------------------------------



 



3. Amendment of Purchase Agreement.
     (a) The definition of “Closing Date” set forth in Section 1.1 of the
Purchase Agreement is hereby amended in its entirety to read as follows:
     “Closing Date” means the first Business Day on which the Company is able to
confirm receipt of the Investment Amount in immediately available funds, or such
other date as the parties mutually may agree.
     (b) Section 2.2 of the Purchase Agreement is hereby amended in its entirety
to read as follows:
     2.2 Closing. The Closing shall take place by electronic exchange on the
Closing Date or in such other manner and at such other time and place as the
parties may mutually agree. The Investor shall initiate a wire transfer of the
Investment Amount to an account designated by the Company no later than July 8,
2009 and, as soon as reasonably practicable thereafter, provide the Company with
an identifying reference number and other evidence substantiating the
commencement of the wire transfer.
     (c) Section 6.1(a) of the Purchase Agreement is hereby amended in its
entirety to read as follows:
     “(a) by the Investor or the Company, upon written notice to the other, if
the Closing shall not have taken place by 6:30 p.m., Eastern Time, on July 15,
2009; provided, that the right to terminate this Agreement pursuant to this
Section 6.1(a) shall not be available to any party whose failure to perform any
of its obligations under this Agreement is the primary cause of the failure of
the Closing to have occurred by such date and time; or”
     (d) A new Section 4.9 is hereby added to the Purchase Agreement to read in
its entirety as follows:
     4.9 Best Efforts. Each party will use its reasonable best efforts to take,
or cause to be taken, all actions and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement as soon
as practicable after June 30, 2009.
4. Effect of this Amendment. Except as specifically amended as set forth herein,
each term and condition of the Purchase Agreement shall continue in full force
and effect.
5. Counterparts; Facsimile Signatures. This Amendment may be executed or
consented to in counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument. This
Amendment may be executed and delivered by facsimile or electronically and, upon
such delivery, the facsimile or electronically transmitted signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

-2-



--------------------------------------------------------------------------------



 



     The parties have caused this Amendment to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

            COMPANY:

MAGELLAN PETROLEUM CORPORATION
      By:   /s/ William H. Hastings         Name:   William H. Hastings       
Title:   President and Chief Executive Officer        INVESTOR:

YOUNG ENERGY PRIZE S.A.
      By:   /s/ Nikolay V. Bogachev         Name:   Nikolay V. Bogachev       
Title:   President and CEO     

-3-